DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 11 (Currently Amended).    A stand comprising: a) A first and a second leg, each leg having two spaced apart wheels and a vertical column, a receiver secured to a top of the first leg and a top of the second leg; and, b) A scissor member secured between the vertical column of the first leg and the column of the second leg, said scissor member slidabl[[e]]y connected to the first leg and the second leg.

Claim 17  (Currently Amended).       ---- Amend the last line of claim 17 to read as follows. ---

f) A rod connecting the winch mechanism and the rotatable gear assuring that the winch mechanism and the rotatable gear operate in concert.
Reasons for Allowance



The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 10 is the prior art made of record neither shows or discloses the claim language found in claim 1, for a stand comprising a first and a second leg, each leg having two spaced apart wheels and a vertical column, each leg having a receiver secured to a top thereof.

Most notably, for a stand, father comprising a scissor member secured between the vertical column of the first leg and the vertical column of the second leg; and wherein the first and the second leg are selectively elongated, in combination with all of the other claim limitations presented, in total.

The primary reason for allowance of claims 11 - 16 is the prior art made of record neither shows or discloses the claim language found in claim 11, for a stand comprising a first and a second leg, each leg having two spaced apart wheels and a vertical column, a receiver secured to a top of the first leg and a top of the second leg.

Most notably, for a stand, further comprising a scissor member secured between the vertical column of the first leg and the column of the second leg, the scissor member scissor slidably connected to the first leg and the second leg, in combination with all of the other claim limitations presented, in total.


a) a first and a second leg, being selectively elongated;
b) a receiver secured to a top of the first leg and a top of the second leg; and
c) a scissor member secured between the column of the first leg and the column of the second leg.

Most notably, for a stand, further comprising:
d) a winch mechanism secured to the column of the first leg substantially at midpoint thereof and adapted to selectively elongate the first leg;
e) a rotatable gear mechanism secured to the column of the second leg and adapted to selectively elongate the second leg; and,
f) a rod connecting the winch mechanism and the rotatable gear assuring that the winch mechanism and the rotatable gear operate in concert,
in combination with all of the other claim limitations presented, in total.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF